      Case 3:18-cv-01254 Document 6 Filed 03/04/19 Page 1 of 2 PageID #: 28



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CAITLYN L. LUCADO,

       Plaintiff,

v.                                                    CIVIL ACTION NO. 3:18-CV-01254

MARSHALL UNIVERSITY
BOARD OF GOVERNORS,

       Defendant.

                                      DISMISSAL ORDER

       NOW COMES the Plaintiff, Caitlyn L. Lucado, by counsel, Bader C. Giggenbach, and

Brewer & Giggenbach, Attorneys at Law, PLLC, and hereby represents to the Court that all matters

in controversy between and among these parties have been fully settled and compromised. Plaintiff

moves the Court to dismiss, with prejudice, all claims asserted by the Plaintiff against the

Defendant.

       It appearing to the Court proper to do so, it is ORDERED that the claims asserted by the

Plaintiffs against the Defendant in the above-styled action are hereby DISMISSED, with

prejudice, and the parties shall bear their own attorney's fees and costs of action.

       The Clerk is instructed to mail certified copies of this Order of Dismissal to all counsel.


ENTERED: This _ _ day of _ _ _ _ _ _ _ _ _ , 2019.




                                              HON. ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
      Case 3:18-cv-01254 Document 6 Filed 03/04/19 Page 2 of 2 PageID #: 29




Prepared by:




Bader C. 1 genbach (WVSB #6596)
Brewer & Giggenbach, Attorneys at Law, PLLC
265 High Street, 4th Floor
Morgantown, WV 26505
(304) 291-5800
 Counsel for the Plaintiff




                                          2
